DETAILED ACTION

The present application (Application No. 14/862876) is being examined under the pre-AIA  first to invent provisions.
This Office action is in reply to communications by Applicants responding to first office action on the merits, received 28 October, 2020.


EXAMINER’S AMENDMENT

An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner's amendment was given in a telephonic interview with Applicant’s representative Jason Feldmar on 01/13/2021.
The application has been amended as follows: Claims 7-12, 24-29, 35-46, previously withdrawn from consideration as non-elected, are now canceled.


Status of Claims

Claims 13, 30, 47, are amended. Claims 1-6, 18-23, were previously canceled. Claims 7-12, 24-29, 35-46, are now canceled Therefore, claims 13-17, 30-34, 47-57, are pending and addressed below.


Allowable Subject Matter 

Claims 13-17, 30-34, 47-57, are allowed. 


Reasons for Allowance 

The following is an Examiner's statement of reasons for allowance:
The independent claims are directed towards providing analysis for advertising transactions. Profiles for a plurality of ad requests are created by aggregating inventory metrics using one or more identifiers according to an ad model. The ad model provides a common language for conducting analysis and exchanging data between sources. As previously amended, the finest granularity of the inventory metrics that is computed (i.e., the maximum level at which metrics are computed) is at a number of ad requests per pair of (i,j), where i is an inventory of advertising impressions and j is an advertisement presented to a user. Remaining inventory metrics are aggregated based on that pair and stored on a per request basis in one or more databases at run time (i.e., instead of on a per user/user level basis). A plurality of inventory vectors is identified based on the profiles. The vectors uniquely identify an ad opportunity at a particular time. A profile database is created for ad performance metrics that consist of performance metrics for each inventory vector, associated data attributes, and ad identifiers. Predictions of ad performance metrics as a function of time, index of inventory attributes, and data attributes are provided. Further, a user interface enables a user to query metrics associated with the identifiers.
The claims do not merely provide for computing inventory metrics. Instead, the claims specify the finest granularity at which the metrics are computed. Further, the prior claim amendments provide for reducing a necessary size of database by computing the metrics at the finest granularity level specified. In other words, rather than calculating/aggregating metrics at various different levels of specificity, the present claims are limited at the level of granularity to which the metrics are calculated, and all other metrics are aggregated based thereon.

Vest (US 2011/0246297) teaches in part: Algorithmic determinations to achieve managing online advertising inventory functionality (see at least fig. 7, 9, ¶69). 
 (ad requests); (profiles for a plurality of ad requests by aggregating inventory metrics using one or more identifiers according to an ad model); and ((ij) metrics, interaction metrics). (see at least
The publisher logs into the collaborative interface (step 502); determines available inventory; creates campaigns; establishes valuation criteria; and sets minimum bid values and optional immediate purchase values (step 504) (inventory of advertising impressions and i) (i metrics) (see at least fig. 5, ¶43, 71). 
Target criteria includes a time and date when an advertisement creative should be selected (ad opportunity as a function of time) (see at least ¶77) and further, performance data is maintained relating to elements of creatives and the respective placements (see at least Abstract), so it would have been to keep in the above inventory metrics, performance data (metrics) as a function of time, wherein said paired relationships between metrics and time are representative of vectors (vectors).

Buchalter et al. (US 2011/0246297) teaches in part: Bidding methodology and predictive modeling based on algorithms representative of an ad model (ad model) (see at least ¶99, 108, 147). Common language (see at least ¶175).
Providing predictions of ad performance metrics (see at least fi. 2F, ¶108, 171 see also ¶127, 147, 149-150, 154, 159, 163). When used in combination with Vest, the various types and forms of data and attributes that are acquired and used, and that can be identified and retrieved by the system of Buchalter6297 to advance a bidding methodology which matches bid requests (ad requests) in order to match buyers and sellers of ad opportunity, represent profile information (creating profiles for a plurality of ad requests), attributes, identifiers and also represent an “index” (particularly in absence of any specific depiction of an index        The combination of Vest1145, Buchalter6297 and Jalali4463 may be used to teach:  Providing predictions of ad performance metrics as function of time, index of inventory attributes, and the data attributes; and Common language. 
Profile information (creating profiles for a plurality of ad requests), attributes, identifiers and also represent an “index” (particularly in absence of any specific depiction of an index).

Jalali et al. (US 2015/0134463) teaches in part: Storage means (i.e., a database) storing number of requests as a function of interaction data (see at least fi. 2F, ¶148, 153). 
The combination of Vest1145, Buchalter6297 and Jalali4463 may be used to teach: A number of ad 
Since as explained above, the combination of Vest1145, Buchalter6297 and Jalali4463, teaches a number of ad requests per pair of (i.j), wherein i is an inventory of advertising impressions and j is an advertisement presented to a user, and remaining inventory metrics are aggregated based on the pair, then the combination of Vest1145, Buchalter6297 and Jalali4463, may be used to teach: “finest granularity that the metrics are computed”. 

Park et al. (US 2011/0119126) teaches in part: The monitoring system 150 includes a processor 323 that is configured to perform a regression analysis to estimate the incremental value of the ad campaign beyond a baseline interest in the advertiser's product that would have been seen in the absence of the advertisement. (see at least ¶39).
The combination of Park and Buchalter6297 may be used to teach:  Incremental value in using the data.

Ramer et al. (US 2011/0258049) teaches in part: interaction-level data, media-level data and user-level data including device level data (see at least fig. 5, ¶295, 359, 1810, 1870). Ramer  is used in combination with Vest1145 and Jalali4463 to teach: functionality to identify user data, performance data, media data stored in one or more databases. 

Although Vest1145, Buchalter6297 and Jalali4463 separately teach one or more of the claimed limitations, these references cannot reasonably be combined through obviousness rejection arguments to teach the claims and the claim elements as a whole, and therefore it could reasonably be concluded that the claimed invention complies with 35 U.S.C. 103.
It is noted, that although this above combination of prior art references teaches computing metrics at the same level of granularity specified in the claims but also teaches computing the metrics at a further level of granularity, they fail to teach the claimed limitations.

An updated EAST search identified no other applicable domestic and/or foreign patent related prior art.

An NPL search using Dialog ProQuest identified no applicable NPL documents, nor other foreign patent related prior art

Claims 13-17, 30-34, 47-57, comply with the 2019 PEG, 35 U.S.C. 101 because the claims as amended, are not directed to any concept identified by the courts as abstract ideas.
Step 1: The claims are directed to statutory categories of invention. 
Step 2A - Prong 1: It is noted that, in addition to being a metal process, the claimed concept of providing predictions of ad performance metrics as function of time, index of inventory attributes, and the data attributes is an advertising method and therefore falls within the Certain Methods of Organizing Human Activity grouping. Accordingly, this claim recites an abstract idea. 
Step 2A - Prong 2: When the claim elements are viewed as a whole, the claims integrate the abstract idea into a practical application. Thus, the claim is eligible.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mario C. Iosif whose telephone number is (571)270-7785.  The examiner can normally be reached on M-F 8:30-5:30 teleworking teleworking.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Mario C. Iosif/Primary Examiner, Art Unit 3681